           Case 1:18-vv-00809-UNJ Document 38 Filed 08/25/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0809V
                                         UNPUBLISHED


    GEORGE SEGAL,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: July 21, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Tetanus Diphtheria
                                                              acellular Pertussis (Tdap) Vaccine;
                        Respondent.                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)


Braden Andrew Blumenstiel, The Law Office of DuPont & Blumenstiel, Dublin, OH, for
petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

      On June 7, 2018, George Segal filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus, diphtheria and acellular pertussis
(“Tdap”) vaccination administered on June 10, 2015. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-00809-UNJ Document 38 Filed 08/25/20 Page 2 of 2




       On July 21, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent concludes that “[P]etitioner’s alleged injury is consistent
with a Shoulder Injury Related to Vaccine Administration (“SIRVA”) as defined on the
Vaccine Injury Table.” Id. at 6. Respondent further agrees that Petitioner suffered the
residual effects of his condition for more than six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
